Citation Nr: 0214152	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  98-09 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for a service-connected 
low back disability, currently evaluated as 10 percent 
disabling.  

[The claims of entitlement to service connection for right 
and left hand numbness and a heart disorder to include 
hypertension will be the subject of a later decision.]


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
February 1974 and August 1990 to April 1991 (including 
Southwestern Asia service in support of Operation Desert 
Shield/Storm from September 1990 to March 1991).  Prior and 
subsequent to those military duty periods, he had verified 
and unverified periods of active duty for training and 
inactive duty training in the South Carolina Army National 
Guard from June 1973 to June 1995.

This matter came before the Board of Veterans' Appeals 
(Board) from an October 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina that denied the veteran's claim for an increased 
evaluation for his service-connected low back disability.  In 
July 2002, a hearing was held before the undersigned Board 
member in Washington, D.C. 

The Board is undertaking additional development with respect 
to the issue of service connection for right and left hand 
numbness and a heart disorder to include hypertension 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When development is completed with respect to those claims, 
the Board will then provide notice of the development as 
required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing the veteran's response, 
the Board will prepare a separate decision addressing these 
issues.



FINDING OF FACT

The veteran's low back disability is primarily manifested by 
minimal degenerative changes, subjective complaints of pain, 
and a slight limitation of motion. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the veteran's low back disability have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative assert that the veteran's 
service-connected low back disability is more disabling than 
currently evaluated.  Initially, the Board observes that law 
enacted during the course of this appeal, and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran was sent a letter in 
February 2001 which explained, among other things, the 
Veterans Claims Assistance Act (VCAA).  Further, the veteran 
was provided with a Statement of the Case and a Supplemental 
Statements of the Case which provided more than adequate 
notification of the information and medical evidence 
necessary to substantiate this claim.  

Thus, the veteran has been advised of the evidence necessary 
to substantiate his claim, and his claim was considered by 
the RO subsequent to the enactment of the liberalizing law.  
It is also noted that pertinent, contemporaneous (to the date 
of the claim) VA examinations were accomplished.  Therefore, 
the facts relevant to this claim has been properly developed 
and there is no further action to be undertaken to comply 
with the provisions of the VCAA or implementing regulations.  
Therefore, the veteran will not be prejudiced as a result of 
the Board deciding this claim.

A review of the record reflects that service connection was 
established for a low back disability by the RO in a May 1998 
decision, based on a review of the veteran's service medical 
records which reflected that he sustained a back injury in 
October 1990 and that he complained of low back pain at the 
time of his separation from active duty.  Further, the RO 
noted that contemporaneous post-service records showed mild 
degenerative changes at L5-S1 and continued complaints of 
back pain. Based on a review of these records, a 10 percent 
disability evaluation was assigned for this disability.  

The veteran filed a claim for an increased rating for his 
service-connected low back disability in August 1999.  The 
relevant evidence of record includes VA outpatient treatment 
records and VA examination reports.  Outpatient treatment 
records reflect that in August 1999 the veteran was seen on a 
follow up basis for, among other things, low back pain.  
Physical examination revealed mild lower paraspinal 
tenderness and the veteran was assessed with degenerative 
joint disease L5-S1 with exacerbation of low back pain.  

A VA examination was accomplished in October 1999, the report 
of which reflects that the veteran complained of low back 
pain.  On physical examination, the veteran was able to 
forward bend and forward flex his lumbar spine to 50 degrees 
and side bend 50 degrees bilaterally.  The examiner noted 
that the veteran had three Waddell signs consistent with 
psychosomatic contribution to the back pain.  Straight leg 
raising was negative and sensation in the lower extremities 
was within normal limits.  Further, the veteran had full 
strength in all muscle groups and no evidence of clonus or an 
antalgic gait.  

As a result of this examination, the veteran was diagnosed 
with chronic low back pain.  The examiner commented that he 
felt that low back pain did not cause any difficulty with the 
veteran's daily activities, pointing out the veteran 
continued to work as a laborer.  He opined that the veteran's 
low back pain was not limiting the veteran "in any way."  
X-rays taken subsequent to the examination revealed minimal 
degenerative disease, a slightly scoliotic spine, small spurs 
on L4, and transitional L5.  There were no abnormal findings 
in the sacroiliac articulations, and intact sacrum, and some 
loss of lordotic curve.  

A VA examination was also accomplished in August 2000, the 
report of which indicates that the veteran complained of 
nonradiating pain in the low back since service, described by 
him as constant, sometimes dull, aching, and stabbing, and 
that it affects his daily employment.  The veteran noted that 
he worked in construction and that his job entailed climbing 
ladders and stairs, frequent bending, and that such 
aggravates the pain and has "stop[ped] him in his tracks."  
He further reported early morning back stiffness.  

Physical examination revealed equal strength in all 
extremities, tenderness to palpation of the lumbar spine 
about the L4-5 region and no spasm of the paraspinal muscles.  
Range of lumbar spine motion studies revealed 80 degrees of 
flexion with a pulling sensation but no pain; extension to 25 
degrees; side bending and rotation to 25 degrees with a 
pulling sensation but no frank pain.  Straight leg raising 
was positive, and pinprick sensation in the lower extremities 
was intact.  

As a result of this examination, the veteran was diagnosed 
with chronic recurrent low back pain significant for straight 
leg raising, and a full range of motion but with a pulling 
sensation.  X-rays taken subsequent to the examination showed 
well preserved vertebral body heights and intervertebral disc 
spaces, no significant degenerative changes, and a tiny 
osteophyte extending from L4.  

During the July 2002 Board hearing, the veteran testified 
that he suffers from a constant, dull, nagging back pain, 
which is occasionally excruciating.  He noted that at times 
pain causes him to sit down and that he is sometimes unable 
to stoop down and tie his shoes.  The veteran further 
testified that he takes medication that provides temporary 
relief while he sleeps, and that prolonged standing, but not 
walking, causes pain.  He noted that he tries not to lift 
items that weigh more than twenty-five pounds, and that his 
job as a laborer entails lifting boards and raking.  He 
pointed out that he occasionally misses work due to his back 
disability but that his employer understands his problem and 
makes concessions while he is working.  The veteran's spouse 
added that the veteran occasionally limps due to back pain. 

Essentially, it is maintained that the evaluation currently 
assigned for the veteran's service-connected low back 
disability is not adequate, given the current symptomatology 
of this disability.  In this regard, it is pointed out that 
disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide that 
the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2001).

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that, currently, the veteran's service 
connected low back disability is rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5292 
(2001).  Under Diagnostic Code 5010, traumatic arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  Where, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the codes a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, 5003, 5010 (2001).  The Board 
points out that for the purpose of rating disability from 
arthritis, vertebrae are considered groups of minor joints. 
38 C.F.R. § 4.45 (2001).

In any event, a 10 percent evaluation under Diagnostic Code 
5292 contemplates slight limitation of motion of the lumbar 
spine; and a 20 percent rating is warranted for moderate 
limitation of motion of the lumbar spine.  

The Board notes that this disability could also be rated 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2001), for a lumbosacral strain.  Under this code, a 10 
percent evaluation contemplates a lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation under 
this code requires muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  

The Board also points out that United States Court of Appeals 
for Veterans Claims (hereinafter the Court) has expounded on 
the necessary evidence required for a full evaluation of 
orthopedic disabilities when evaluating increased rating 
claims for orthopedic disabilities.  In the case of DeLuca v. 
Brown, 8 Vet. App. 202 (1996), the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  

Taking into account all of the evidence set out above, the 
Board finds that the preponderance of the evidence is against 
an increased evaluation for the service-connected low back 
disability.  The evidence discussed above reflects that the 
veteran's low back disability is primarily manifested by 
subjective complaints of dull, constant pain increased with 
flare-ups, however, the objective medical evidence does not 
reflect in any way that such complaints of pain result in a 
moderate limitation of motion, such that a higher evaluation 
is warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2001).

As well, the evidence does not demonstrate that the veteran's 
low back disability is manifested by muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position such that a higher rating is warranted 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2001).  In 
fact, there was no muscle spasm shown on examination.  

In this decision the Board has certainly considered, as 
pursuant to DeLuca, the pain associated with the veteran's 
low back disability in rating this disability; however, the 
medical evidence does not demonstrate that pain on motion or 
other functional limitation associated with the disability is 
as such to warrant any more than a 10 percent evaluation 
under Diagnostic Code 5292.  Again, it is significant that on 
examination in October 1999 it was noted that, essentially, 
the veteran was not functionally limited by his service-
connected low back disability, and that on examination of 
August 2000, range of motion was essentially full with a 
pulling sensation.  The Board finds that the functional loss 
and pain associated with the service-connected low back 
disability is not to the extent as to warrant an evaluation 
higher than 10 percent.  

Finally, the Board notes that as there is no evidence that 
the veteran's low back disability is manifested by a 
neurologic component, a higher evaluation under an 
appropriate diagnostic code (for example, 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, intervertebral disc syndrome, which was 
revised effective September 23, 2002), is not for 
consideration.


ORDER

An increased evaluation for the service-connected low back 
disability is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

